Exhibit KNIGHT TRANSPORTATION, INC. SUBSIDIARIES 1. Knight Refrigerated, LLC, an Arizona limited liability company 2. Knight Brokerage, LLC, an Arizona limited liability company 3. Knight Transportation Services, Inc., an Arizona corporation 4. Knight Truck & Trailer Sales, LLC, an Arizona limited liability company 5. Quad-K Leasing, Inc., an Arizona corporation 6. Knight Management Services, Inc., an Arizona corporation 7. Squire Transportation, LLC, an Arizona limited liability company 8. Knight Capital Growth, LLC, an Arizona limited liability company 9. Knight Intermodal, LLC, an Arizona limited liability company Back to Form 10-K
